STONE, J.
As the complaint now appears in the record, we do not think the city court erred in holding it good. It briefly, yet clearly, sets forth the grievances of which the plaintiff complains; and, under the rules of pleading prescribed by the Code, we think it sufficient. — Code, § § 222N-8; and form on page 554; 2 Chit. Pl. 641 k.
12-3.] The plea of justification admits that, at the time the appellee is alleged to have apprenticed himself to the appellants, he was a minor under twenty-one years of age. The contract is in form a deed, and constitutes a part of the plea. The question arises, are contracts of appren^ ticeship, entered into by infants, binding, voidable, or void ? The argument in favor of their validity rests on the postulate, that it is beneficial to the infant to learn habits of industry, and to be instructed in some art or mystery. It is also argued that, at common law, infants had power to make binding contracts of apprenticeship ; and if there be doubt of their common-law capacity, then, under the 4th chapter of 5th Elizabeth, which was enacted before the emigration of our ancestors to America, it is contended they clearly have such power. — See Carter and Wife v. Balfour, 19 Ala. 814.
We find the English authorities somewhat in conflict, on the question of the capacity of infants to make binding contracts of apprenticeship. This conflict, or rather uncertainty, is discoverable alike in the reported cases, and in the text-books. My own opinion is, that, independent of statutes on the subject, infants could not, at common law, make such contracts. — See Addison on Contracts, 81, *170439-40 ; Gilbert v. Fletcher, Cro. Car. 179. See, also, 1 Parsons on Contracts, 262-3, and notes e-f; Vent v. Osgood, 19 Pick. 572 ; Francis v. Felmit, 4 Dev. & Bat. 498.
The statute 5 Eliz. cannot possibly be regarded as of force in this country. It is a very long and comprehensive act of parliament, embracing forty-eight sections, styled “ An act containing divers orders for artificers, laborers, servants of husbandry, and apprentices.” It comprehends much of the English system of servitude, makes provision for compulsory labor, and, in every respect, is incompatible with the genius and spirit of our institutions. — See 6 Stat. at large, 159.
If we hold that those contracts of infants which are beneficial to them are binding, and that those which are not beneficial are inoperative, how is the question to be determined, which are, and which are not, beneficial ? Can the law lay down an unerring rule ? and if it cannot, is this a question to be decided by courts, or by juries, on the particular circumstances which each case may disclose ? The statement of these questions, it seems to us, forces a negative answer to each. In the case of Weaver v. Jones, (24 Ala. 424,) this court said: “The rule, as recognized by the charge, that the court, or (as in this case) the jury, must determine whether the contract was beneficial or prejudicial to the infant, and hold the contract voidable or void according to the result of such finding, has been rejected by many of the courts in modern times, as unsatisfactory and unsafe in its application, and as often contravening the principle upon which it was founded — namely, the benefit of the infant. It is certainly more conducive to his benefit, to afford him the opportunity of affirming, when of age, a contract which he may determine to be beneficial, than for the court or jury to determine the question for him.”
This extract is suggestive of the difficulties which would attend any rule, which should leave to the court or jury trying the cause the decision of the question, whether the particular contract was, or was not, beneficial to the infant. We will hereafter speak .of another feature of this extract. In continuation, we add, that the law cannot lay down a rule for the decision of this question, as the same *171arises on this record; for some trades, or occupations, might, and probably would, be beneficial to the infant, 'while others would be injurious, unprofitable, and, in some cases, degrading. Trades and arts, well adapted to some capacities and circumstances, would be utterly ineligible under other circumstances.
Neither would a rule, which submitted this question to the judgment of a court or jury, be any more satisfactory or uniform. No one could know or tell, until the decision should be pronounced at the end of a litigation, whether the particular trade or employment would be beneficial or otherwise. A rule of such uncertain operation would lead to most ruinous results.
Neither would it do, in a case like the present, to hold that the infant should not be allowed to elect between the ratification and repudiation of his contract, until he attained to lawful age. In most cases, 'the contract would have expended its force at that time; and to establish such a rule, would be to take from the infant all right to avoid the contract, until after it was executed.. Surely, to withhold the right to renounce a voidable contract, until after its performance, would be as unjust as it is absurd.
If we hold that an infant may make a binding contract of apprenticeship, under the law as it now stands, we find no authority for limiting the exercise of the power by the infant to particular trades or callings, or to particular classes, save that, if the infant have a father living, he may assert his right. to his son’s services, and thus defeat the contract. The mother, not being the natural guardian of the son, nor entitled to his services, has no authority either to apprentice her son, or to prohibit it. A rule of such extensive operation should- not be adopted, unless we are forced to it by some well-defined principle of law.
There is authority in our statutes for apprenticing the children of persons unable to provide for their support. — ' See Code, § § 1215 et seq-. If further authority on the subject be desired, the legislature can confer it. Until that body acts in the premises, contracts of apprenticeship made by infants must rest for their fulfillment on his part on such surety or sureties as the master may exact and the *172apprentice may give. We bold, that the contract of the infant was voidable; and whenever be cbose to avoid it, and to quit tbe service of bis master, it was at an end.— See authorities supra; 1 Amer. Lead. Cases, 248.
What we have said above shows, that the city court did not err in sustaining the plaintiffs demurrer to the special plea of defendants.
[4.] The second and third charges asked were rightly refused. Neither the conduct of the plaintiffs mother, nor the act of her brother who drew the indenture of apprenticeship, can affect or impair the plaintiff’s right of recovery.
[5'.] Neither should the fourth charge have been given. We cannot know, if the plaintiff had continued in the employment of the Tribune office, that the proprietors of that paper would have joined the typographical association, or that they would not have reserved the right to employ him in some capacity. The charge assumes that, on the given facts, the plaintiff, by a rule of law, was precluded from recovering damages beyond the 1st day of September, 1858. The proposition was not necessarily true, and therefore it should not have been given in charge to the jury. — Shep. Digest, 460, §§ 26, 35.
Judgment of the city court affirmed.